Case 15-22985-JKS              Doc 327          Filed 05/22/19 Entered 05/22/19 15:00:36         Desc Main
                                               Document      Page 1 of 2



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


GREENBAUM ROWE SMITH & DAVIS,
LLP
Nancy Isaacson, Esq.
75 Livingston Avenue, Suite 301
Roseland, New Jersey 07068
Telephone: (973) 577-1930
Email: nisaacson@greenbaumlaw.com


In Re:                                                              Case No. 15-22985 (JKS)

AKESIS, LLC,                                                        Chapter 7

                                      Debtor.                       Hearing Date:June18, 2019 at 10:00 a.m.



       NOTICE OF MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
      APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
      ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
 ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

         PLEASE TAKE NOTICE that on June 18, 2019 at 10:00 a.m., or as soon thereafter as

counsel may be heard, Nancy Isaacson, chapter 7 trustee (“Trustee”) for the bankruptcy estate

(“Estate”) of the captioned debtor (“Debtor”), will move before the Honorable John K. Sherwood,

Judge at the United States Bankruptcy Court, Martin Luther King, Jr. Federal Building, 50

Walnut Street, 3rd Floor, Newark, NJ 07102, Courtroom 3D, for the entry of an order approving

the sale of certain assets of the Debtor’s Estate to Oak Point Partners, LLC, pursuant to 11 U.S.C.

§§ 105 and 363, and granting such other and further relief that the Courts deems just and proper.

         PLEASE TAKE FURTHER NOTICE that in support of the Trustee’s motion, the

undersigned shall rely upon the Certification of Nancy Isaacson and Memorandum of Law




                                                        5661186.1
Case 15-22985-JKS       Doc 327    Filed 05/22/19 Entered 05/22/19 15:00:36            Desc Main
                                  Document      Page 2 of 2



submitted herewith pursuant to D.N.J. LBR 9013-1(a). A proposed form of Order is submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-2, responsive

papers, if any, must be filed with the Clerk of the US Bankruptcy Court, District of New Jersey,

PO Box 1352, Newark, NJ 07101-1352, and served upon: (i) counsel to the Trustee, Nancy

Isaacson, Esq., Greenbaum Rowe Smith & Davis, LLC, 75 Livingston Avenue, Suite 301,

Roseland, New Jersey 07068, and (ii) counsel to the proposed purchaser, Attn: Janice A. Alwin,

Oak Point Partners, LLC, 5215 Old Orchard Rd., Ste. 1000, Skokie, IL 60077,

janice@oakpointpartners.com, no later than seven (7) days prior to the return date.

       PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and

served, this motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-3 and the

relief sought herein may be granted without a hearing.

Dated: May 22, 2019

                                                     GREENBAUM ROWE SMITH & DAVS
                                                     LLP



                                                     By: /s/ Nancy Isaacson
                                                        Nancy Isaacson, Esq.

                                                         75 Livingston Avenue, Suite 301
                                                         Roseland, New Jersey 07068
                                                         Telephone: (973) 577-1930
                                                         Email: nisaacson@greenbaumlaw.com




                                             5661186.1
